Citation Nr: 0420766	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-36 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.  

2.  Entitlement to service connection for myositis of the 
upper back.  

3.  Entitlement to service connection for tendonitis of the 
right elbow.  

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for a fracture of the 
distal radius.  

5.  Entitlement to an increased rating for a scar, residual 
of the left ulnar nerve disability, currently evaluated as 10 
percent disabling.  






ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970, and again from April 1981 to April 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Service connection was previously denied for a fracture of 
the left radius in an April 1986 rating decision.  The 
veteran as notified of that determination in an August 1986 
letter.  The veteran attempted to reopen his claim for 
service connection in October 2002.  

In his December 2003 VA Form 9, the veteran stated that he 
was separated from his employment recently because of his 
service-connected disabilities.  The Board construes this 
statement as an inferred claim for total disability rating 
based on individual unemployability.  This matter is referred 
to the RO for all appropriate development and adjudication.  

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Board observes that additional development is necessary 
prior to the completion of its appellate review.  Initially, 
the Board notes that the veteran was awarded Social Security 
Administration (SSA) disability benefits in April 2003.  The 
record, however, does not reflect that the favorable 
administrative decision or SSA records were ever obtained.  
These records may contain evidence relevant to the veteran's 
claims.  

When VA is put on notice of the possible existence of certain 
records and their relevance prior to the issuance of a final 
decision, the BVA must seek to obtain those records.  See 
Murincsak v. Derwinski 2 Vet. App 363, 373 (1992).  In Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996), the United States Court 
of Appeals for Veterans Claims (Court) referred to obtaining 
these records in terms of the Department's "obligation to 
review a thorough and complete record", under which VA is 
required to obtain evidence from the Social Security 
Administration, including any decisions by the administrative 
law judge, and to give that evidence appropriate 
consideration and weight.  Id.  

In addition, the Board observes that the veteran's service-
connected disability is characterized as scar, residuals of a 
left ulnar nerve disability, currently evaluated as 10 
percent disabling under Diagnostic Codes 7805 and 8516.  In 
an effort to properly evaluate the veteran's service-
connected disability, the RO should consider the propriety of 
assigning separate ratings for separate and distinct 
manifestations of the service-connected disability.  See 
Esteban, v. Brown, 6 Vet App 259 (1994).  

In view of the foregoing, the case is remanded to the RO for 
the following actions:   

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  It would be 
helpful if a copy of the favorable 
determination could be obtained as well.  
All information obtained should be 
associated with the veteran's claims 
folder.  

2.  The RO should ask the veteran to 
identify sources of medical treatment 
provided for the disabilities at issue.  
After obtaining the appropriate 
authorizations and releases, the RO 
should attempt to obtain copies of 
medical records from the medical 
providers identified by the veteran.  In 
addition, RO should ask the veteran to 
submit any pertinent evidence he may have 
in his possession.  The veteran should be 
advised not submit duplicate information.  
All evidence obtained should be 
associated with the veteran's claims 
folder.  

3.  Thereafter, the RO should 
readjudicate the claims.  With respect to 
the claim for a higher rating for the 
service-connected scar and left ulnar 
disability, the RO should consider the 
propriety of assigning separate ratings 
for separate and distinct manifestations 
of the service-connected disability.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant until he is notified.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kristi Barlow
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




